Citation Nr: 1800800	
Decision Date: 01/05/18    Archive Date: 01/19/18

DOCKET NO.  11-13 953	)	DATE
	)
	)

On appeal from the
Department of Veterans Affairs Regional Office in Reno, Nevada


THE ISSUE

Entitlement to an initial rating in excess of 10 percent prior to July 9, 2010, and in excess of 20 percent thereafter for status-post anterior and posterior lumbar fusion with residuals, to include a separate compensable rating for neurological impairment.


REPRESENTATION

Appellant represented by:	Disabled American Veterans


ATTORNEY FOR THE BOARD

K. Kleponis, Associate Counsel

INTRODUCTION

The appellant served on active duty in the United States Army from July 1989 to July 1992.  

This matter comes before the Board of Veterans' Appeals (Board) on appeal from a March 2010 rating decision issued by the Department of Veterans Affairs (VA) Regional Office (RO) in Reno, Nevada, which effectuated a January 2010 Board decision awarding service connection for a low back disability.  The RO assigned an initial 10 percent rating effective November 13, 2004, for the appellant's service-connected low back disability, status post anterior and posterior lumbar fusion with residuals.  The RO also assigned a temporary total rating for the period of January 19, 2006 to April 30, 2006, based on surgical treatment necessitating convalescence.  The appellant appealed the initial rating assigned.  

Before the appeal was certified to the Board, in a May 2011 rating decision, the RO increased the rating for the appellant's low back disability to 20 percent, effective July 9, 2010.  Although a higher rating was granted, the issue remains in appellate status, as the maximum schedular rating has not been assigned from the award of service connection nor has the appellant withdrawn his appeal.  AB v. Brown, 6 Vet. App. 35, 38 (1993) (holding that a decision awarding a higher rating, but less than the maximum available benefit, does not abrogate the pending appeal).

In August 2014 and April 2017, the Board remanded the matter for additional evidentiary development.  The Board finds that the Agency of Original Jurisdiction (AOJ) substantially complied with the remand orders, and no further action is necessary in this regard.  See D'Aries v. Peake, 22 Vet. App. 97, 105 (2008); Dyment v. West, 13 Vet. App. 141, 146-147 (1999) (remand not required under Stegall v. West, 11 Vet. App. 268 (1998), where the Board's remand instructions were substantially complied with), aff'd Dyment v. Principi, 287 F.3d 1377 (2002).  Neither the Veteran nor his representative has argued otherwise.



FINDINGS OF FACT

1.  Prior to June 8, 2009, the appellant's service-connected lumbar fusion was manifested by limitation of motion with significant pain and some functional loss.  However, at no time during this period, did the appellant exhibit:  1) forward flexion of the thoracolumbar spine greater than 30 degrees but not greater than 60 degrees, 2) combined range of motion of the thoracolumbar spine not greater than 120 degrees, 3) muscle spasm or guarding severe enough to result in an abnormal gait, 4) abnormal spinal contour such as scoliosis, reversed lordosis, or abnormal kyphosis, or 5) incapacitating episodes of intervertebral disc syndrome having a total duration of at least 2 weeks but less than 4 weeks in a 12 month period. 

2.  From June 8, 2009, the appellant's service-connected lumbar fusion was manifested by limitation of motion with significant pain and functional loss.  However, at no time during this period did he exhibit:  1) forward flexion of the thoracolumbar spine to 30 degrees or less, 2) favorable ankylosis of the entire thoracolumbar spine, or 3) incapacitating episodes of intervertebral disc syndrome totaling at least 4 weeks, but no more than 6 weeks, during the past 12 months.

3.  From June 8, 2009, to October 30, 2014, the appellant exhibited left lower extremity radiculitis associated with his service-connected low back disability, manifested by diminished sensation in the lower extremity.  From October 30, 2014, the appellant's left lower extremity radiculitis has been asymptomatic and there are no other associated objective neurologic abnormalities during any period of the claim for which service connection is not in effect.  


CONCLUSIONS OF LAW

1.  The criteria for an initial rating in excess of 10 percent for residuals of a spinal fusion of the lumbar spine prior to June 8, 2009 have not been met.  38 U.S.C. §§ 1155, 5107 (2012); 38 C.F.R. §§ 4.3, 4.10, 4.40, 4.45, 4.59, 4.71a, Diagnostic Code 2541 (2017).  

2.  The criteria for a disability rating of 20 percent, but no higher, for residuals of a spinal fusion of the lumbar spine have been met from June 8, 2009.  38 U.S.C. §§ 1155, 5107 (2012); 38 C.F.R. §§ 4.3, 4.10, 4.40, 4.45, 4.59, 4.71a, Diagnostic Code 2541 (2017).  

3.  The criteria for a separate compensable rating of 10 percent, but no greater, for left lower extremity radiculitis have been met for the period from June 8, 2009, to October 30, 2014.  38 U.S.C.A. §§ 1155, 5107 (2012); 38 C.F.R. §§ 4.3, 4.10, 4.124a, DC 8520 (2017).


REASONS AND BASES FOR FINDINGS AND CONCLUSIONS

Veterans Claims Assistant Act of 2000 (VCAA)

Neither the appellant nor his representative have raised any issues with the duty to notify or assist.  See Scott v. McDonald, 789 F.3d 1375, 1381 (Fed. Cir. 2015) (holding that "the Board's obligation to read filings in a liberal manner does not require the Board... to search the record and address procedural arguments when the veteran fails to raise them before the Board."); Dickens v. McDonald, 814 F.3d 1359, 1361 (Fed. Cir. 2016) (applying Scott to a duty to assist argument).

Applicable Law

Disability evaluations are determined by the application of a schedule of ratings which is based on average impairment of earning capacity.  38 U.S.C. § 1155; 38 C.F.R. Part 4.  Separate diagnostic codes identify the various disabilities.  The basis of disability evaluations is the ability of the body to function under the ordinary conditions of daily life, including employment.  Evaluations are based upon lack of usefulness of the part or system affected, especially in self-support.  38 C.F.R. § 4.10.  

Where there is a question as to which of two evaluations shall be applied, the higher evaluation will be assigned if the disability picture more nearly approximates the criteria required for that rating.  Otherwise, the lower rating will be assigned.  38 C.F.R. § 4.7 (2017).  Any reasonable doubt regarding the degree of disability is resolved in favor of the Veteran.  38 C.F.R. § 4.3.  

In considering the severity of a disability, it is essential to trace the medical history of the Veteran.  38 C.F.R. §§ 4.1, 4.2, 4.41 (2017).  Consideration of the whole-recorded history is necessary so that a rating may accurately reflect the elements of disability present.  38 C.F.R. § 4.2; Peyton v. Derwinski, 1 Vet. App. 282 (1991).

Where, as here, a claimant appeals the initial rating assigned following an award of service connection, evidence contemporaneous with the claim for service connection and with the rating decision granting service connection would be most probative of the degree of disability existing at the time that the initial rating was assigned and should be the evidence "used to decide whether an [initial] rating on appeal was erroneous..."  Fenderson v. West, 12 Vet. App. 119, 126 (1999).  If later evidence obtained during the appeal period indicates that the degree of disability increased or decreased following the assignment of the initial rating, "staged" ratings may be assigned for separate periods of time based on facts found.  Fenderson, 12 Vet. App. at 126.  

Disability of the musculoskeletal system is primarily the inability, due to damage or infection in the parts of the system, to perform the normal working movements of the body with normal excursion, strength, speed, coordination, and endurance.  It is essential that the examination on which ratings are based adequately portray the anatomical damage and the functional loss with respect to all of these elements.  The functional loss may be due to absence of part, or all, of the necessary bones, joints and muscles, or associated innervation, or other pathology, and evidenced by visible behavior of the claimant undertaking the motion.  Weakness is as important as limitation of motion, and a part that becomes painful on use must be regarded as seriously disabled.  38 C.F.R. § 4.40.

Limited movement, weakened movement, excess fatigability, incoordination, pain on movement, swelling, deformity or atrophy of disuse as well as instability of station, disturbance of locomotion, and interference with sitting, standing and weight bearing are relevant considerations for determination of joint disabilities.  38 C.F.R. § 4.45.  Painful, unstable, or malaligned joints, due to healed injury, are entitled to at least the minimal compensable rating for the joint.  38 C.F.R. § 4.59.  In evaluating disabilities of the musculoskeletal system, it is necessary to consider, along with the schedular criteria, functional loss due to flare-ups of pain, fatigability, incoordination, pain on movement, and weakness.  DeLuca v. Brown, 8 Vet. App. 202 (1995).

The standard of proof to be applied in a decision on claims for VA benefits is set forth in 38 U.S.C.A. § 5107(b).  Under that provision, VA shall consider all information and lay and medical evidence of record in a case before the Secretary with respect to benefits under laws administered by the Secretary.  When there is an approximate balance of positive and negative evidence regarding any issue material to the determination of a matter, the Secretary shall give the benefit of the doubt to the claimant.  38 U.S.C.A. §5107(b); see also 38 C.F.R. §§ 3.102, 4.3.  "This unique standard of proof is in keeping with the high esteem in which our nation holds those who have served in the Armed Services.  It is in recognition of our debt to our veterans that society has through legislation taken upon itself the risk of error when, in determining whether a veteran is entitled to benefits, there is an 'approximate balance of positive and negative evidence.'  By tradition and by statute, the benefit of the doubt belongs to the veteran."  Gilbert v. Derwinski, 1 Vet. App. 49, 54 (1990).

Analysis

The appellant asserts that his service-connected low back disability is more severe than the initial rating of 10 percent and subsequent rating of 20 percent because of the pain he experiences on a daily basis.  

The criteria for evaluating disabilities of the spine are contained in a General Rating Formula for Diseases and Injuries of the Spine.  See 38 C.F.R. § 4.71a, Diagnostic Code 5241 (2017) (pertaining to spinal fusion).

That formula provides that with or without symptoms such as pain (whether or not it radiates), stiffness, or aching in the area of the spine affected by residuals of injury or disease, the following ratings are assigned:  a 10 percent rating is assigned for forward flexion of the thoracolumbar spine greater than 60 degrees but not greater than 85 degrees; or the combined range of motion of the thoracolumbar spine greater than 120 degrees but not greater than 235 degrees; or muscle spasm, guarding, or localized tenderness not resulting in an abnormal gait or abnormal spinal contour; or vertebral body fracture with loss of 50 percent or more of the height.

A 20 percent rating is assigned for forward flexion of the thoracolumbar spine greater than 30 degrees but not greater than 60 degrees; or the combined range of motion of the thoracolumbar spine not greater than 120 degrees; or muscle spasm or guarding severe enough to result in an abnormal gait or abnormal spinal contour such as scoliosis, reversed lordosis, or abnormal kyphosis.  

A 40 percent rating is assigned for forward flexion of the thoracolumbar spine 30 degrees or less or favorable ankylosis of the entire thoracolumbar spine.  A 50 percent rating is assigned for unfavorable ankylosis of the entire thoracolumbar spine; a 100 percent rating is assigned for unfavorable ankylosis of the entire spine.  See 38 C.F.R. § 4.71a, Diagnostic Codes 5235 to 5242 (2017).

Several notes to the General Rating Formula for Diseases and Injuries of the Spine provide additional guidance.  Under Note (1):  Evaluate any associated objective neurologic abnormalities, including, but not limited to, bowel or bladder impairment, separately, under an appropriate diagnostic code.  Under Note (2):  For VA compensation purposes, normal forward flexion of the thoracolumbar spine is zero to 90 degrees, extension is zero to 30 degrees, left and right lateral flexion are zero to 30 degrees, and left and right lateral rotation are zero to 30 degrees.  The combined range of motion refers to the sum of the range of forward flexion, extension, left and right lateral flexion, and left and right rotation.  The normal combined range of motion of the cervical spine is 340 degrees and of the thoracolumbar spine is 240 degrees.  The normal ranges of motion for each component of spinal motion provided in this note are the maximum that can be used for calculation of the combined range of motion.

See 38 C.F.R. § 4.71a, Diagnostic Codes 5235 to 5242 (2017).

In this case, the RO has assigned a staged rating.  Prior to July 8, 2010, the RO has assigned a 10 percent disability rating for the service-connected low back disability.  From July 9, 2010, the RO has assigned a 20 percent disability rating.  For the period between January 19, 2006 and April 30, 2006, the appellant was assigned a temporary total rating as he recovered from his spinal fusion surgery; as the Veteran was in receipt of the maximum available benefit during that period, the Board's consideration of the issue on appeal will exclude this period.  38 C.F.R. 4.30 (2017).  

Applying the facts in this case to the applicable legal criteria, the Board finds that an initial 10 percent rating, but no higher, is warranted for the appellant's low back disability, rated as a spinal fusion with residuals, prior to June 8, 2009.  The Board also finds that a 20 percent rating, but no higher, is warranted for the appellant's low back disability for the period from June 8, 2009.  

The record reflects that, before June 8, 2009, the appellant's service-connected low back disability was manifested by pain, limitation of motion, and functional loss.  The Board notes that the appellant had corrective surgery in 2006 to fuse portions of his lumbar spine in an attempt to alleviate his symptoms.  The Board finds that the symptoms associated with the appellant's service-connected spinal fusion warrant a 10 percent rating prior to June 7, 2009, excluding the period during which a temporary total rating was assigned.  38 C.F.R. §§ 4.40, 4.45, 4.59.  

However, the evidence does not show that the appellant's low back disability produced symptoms which would entitle him to a schedular rating in excess of 10 percent during this period under the General Rating Formula for Diseases and Injuries of the Spine.  The record does not contain any clinical measurement of the appellant's range of motion of the thoracolumbar spine before June 8, 2009, and the appellant has provided no lay estimation.  There is also no indication that the appellant suffered from any muscle spasm or guarding severe enough to result in an abnormal gait or that he had any abnormal spinal contour before June 8, 2009.  He has not contended otherwise.  The Board has considered the Veteran's lay reports of significant low back pain, but finds that they do not provide a basis upon which to assign a rating in excess of 10 percent prior to June 8, 2009.  

In Mitchell v. Shinseki, 25 Vet. App. 32 (2011), the Court held that, although pain may cause a functional loss, "pain itself does not rise to the level of functional loss as contemplated by VA regulations applicable to the musculoskeletal system."  Rather, pain may result in functional loss, but only if it limits the ability "to perform the normal working movements of the body with normal excursion, strength, speed, coordination, or endurance."  Id., quoting 38 C.F.R. § 4.40.  Here, the record prior to June 8, 2009, contains no basis upon which to conclude that the appellant's low back pain produced functional loss which met the criteria for a rating in excess of 10 percent.  

On June 8, 2009, the appellant underwent a VA examination that found him to have an altered gait pattern due to the pain in his back.  The Board finds that the assignment of a schedular rating of 20 percent from June 8, 2009 is warranted because an altered gait is one of the symptoms contemplated within the 20 percent rating of the diagnostic code.  See 38 C.F.R. § 4.71a, Diagnostic Codes 5235 to 5242 (2017).

The appellant has had 3 subsequent VA examinations since June 8, 2009 to determine his level of disability.  The results of these examinations do not support a rating in excess of 20 percent.  

At the appellant's July 2010 examination, it was noted that he had moderate to severe pain in his lower back that manifested in stiffness and muscle spasms.  The appellant stated that he used a cane or walker as needed, wore a back brace, could walk a maximum of a quarter of a mile, could only stand for 15 to 20 minutes, and could only drive for an hour at a time.  The appellant also reported that he had missed about ten to fifteen days of work due to his lower back pain.  His range of motion in the thoracolumbar spine was measured at 0 to 50 degrees of forward flexion, 0 to 10 degrees of extension, 0 to 25 degrees of right and left lateral flexion, and 0 to 30 degrees of right and left lateral rotation.  Repetitive movement of the thoracolumbar spine resulted in a 10 degree loss of forward flexion to 40 degrees with no range of motion loss recorded in the other movements.  The examiner found no evidence of ankylosis.  

At the appellant's October 2014 examination, the appellant reported that he did not experience any flare-ups of his condition or any functional loss related to his low back disability.  He reported increased pain in his back that caused limitations with prolonged/repetitive standing, walking, bending, heavy lifting, crouching, and stooping.  His range of motion of the thoracolumbar spine was measured at 0 to 40 degrees of forward flexion, 0 to 15 degrees of extension, 0 to 15 degrees of right and left lateral flexion, and 0 to 20 degrees of right and left lateral rotation.  Repetitive use testing showed no change in the appellant's range of motion.  The examiner estimated that repetitive use over time, when considering the appellant's reports of pain on movement, limited movement, excess fatigability, and interference with sitting, resulted in a 5 degree decrease in all range of motion movements.  The examiner found no evidence of ankylosis.  

At the appellant's May 2017 examination, the appellant reported that he did not experience any flare-ups of his condition but that it did cause functional loss or impairment including difficulty standing, bending, and performing strenuous activities for a prolonged period of time.  His range of motion of the thoracolumbar spine was measured at 0 to 60 degrees of forward flexion, 0 to 30 degrees of extension, 0 to 30 degrees of right and left lateral flexion, and 0 to 30 degrees of right and left lateral rotation.  It was noted that he does experience pain through forward flexion and extension in weight bearing situations.  No pain was noted in passive range of motion testing or non-weight bearing testing.  No decrease in the appellant's range of motion was noted after repetitive use testing.  The examination was not conducted immediately after repetitive use over time, however the examiner marked that the examination was "neither medically consistent or inconsistent with the Veteran's statements describing functional loss with repetitive use over time."  The examiner did note that the appellant's does have functional limitations because of pain, but that it did not affect his range of motion.  The examiner found no evidence of ankylosis.  

While the appellant has consistently reported pain and difficulty in movement as a result of his low back disability, the evidence of record, including the examination reports delineated above, does not establish that he exhibits symptoms which would entitle him to a rating in excess of 20 percent under the General Rating Formula for Diseases and Injuries of the Spine, including forward flexion of the thoracolumbar spine 30 degrees or less, or favorable ankylosis of the entire thoracolumbar spine.  VA examination results have indicated that the forward flexion of his thoracolumbar spine, even as limited by pain or during flare-ups, has never been less than 35 degrees (October 2014 examination).  Moreover, examinations have affirmatively shown that he does not have ankylosis or the indicia of ankylosis such as difficulty walking because of a limited line of vision or gastrointestinal symptoms due to pressure of the costal margin on the abdomen.  See 38 C.F.R. § 4.71a, General Rating Formula for Disease and Injuries of the Spine, Note (5).  

The Board has considered the implications of the recent decision in Correia, in which the Court held that 38 C.F.R. § 4.59 creates range of motion testing requirements with which VA must comply.  28 Vet. App. 158 (2016).  However, the May 2017 VA examiner specifically addressed Correia considerations in rendering findings that there was no pain in both passive ranges of motion and non-weight bearing testing.  

The Board has also considered additional limitation of function due to pain on range of motion and during flare ups.  Mitchell v. Shinseki, 25 Vet. App. 32 (2011); Sharp v. Shulkin, 29 Vet. App. 26 (2017); DeLuca, 8 Vet. App. at 206-07.  In this regard the record is clear that the appellant experiences significant pain.  However, as explained above, pain itself does not constitute functional loss.  Rather, the pain must produce functional loss which results in disability which more nearly approximates the next higher rating, which has not been shown.  The appellant has also stated that he does not experience flare ups of his condition.  After reviewing the record, the Board concludes that the objective evidence does not reflect the functional equivalent of symptoms, supported by adequate pathology, required for the assignment of ratings in excess of those assigned herein based on functional loss due to pain. 

Given the appellant's contentions, the Board has considered whether separate ratings are warranted for any associated objective neurologic abnormalities.  Note (1).  The record, however, establishes that the Veteran does not exhibit any objective neurologic abnormalities associated with his service-connected low back disability for which separate compensable ratings would be warranted, other than that described below.  

In pertinent part, the record includes a May 1996 examination report which notes the appellant's complaints of low back pain without associated radiculopathy-like symptoms.  At the June 8, 2009 VA examination, the appellant's subjective complaints included back pain radiating to the left leg with numbness and weakness.  He denied bowel or bladder complaints and erectile dysfunction.  On examination, the appellant exhibited diminished sensory perception in the left leg and foot.  Reflexes were normal as was strength.  There was no atrophy.  The examiner indicated that the appellant exhibited signs and symptoms of radiculitis due to diminished sensory perception in the left lower extremity.  

At the July 2010 VA medical examination, the appellant again reported radiating back pain, especially to the left lower extremity.  He denied bowel and bladder incontinence.  Neurologic examination showed decreased sensory perception along the left medial calf and great toe.  Reflexes and strength were normal.  

At the October 31, 2014 examination, the examiner indicated that sensory examination in the lower extremities was normal, as were reflexes and strength.  The examiner indicated that the appellant did not have any radicular pain or any other subjective symptoms due to radiculopathy.  He further indicated that the appellant exhibited no other objective neurologic abnormalities or findings, including bowel or bladder impairment.  

At the May 2017 VA medical examination, the examiner again concluded that the Veteran exhibited no other neurologic abnormalities or findings related to his service-connected low back disability, to include bowel or bladder problems or pathologic reflexes.  The examiner further explained that examination showed that the appellant had a normal and sensory examination with no objective findings of radiculopathy.  

Based on a review of the entire record, including the evidence delineated above, the Board concludes that a separate 10 percent rating is warranted for the appellant's left lower extremity radiculitis for the period from June 8, 2009, to October 30, 2014.  See 38 C.F.R. § 4.124a, Diagnostic Code 8520, regarding the sciatic nerve.  This rating is appropriate for "mild" impairment of the sciatic nerve.  The Board finds that a higher rating is not warranted.  A 20 percent rating requires moderate incomplete paralysis of the sciatic nerve, which is not shown by the evidence.  As described above, the appellant's left lower extremity symptoms were wholly sensory, without any indication of loss of strength, atrophy, impaired reflexes, or other pathology.  No examiner characterized the appellant's disability as more than mild.  Thus, a higher rating is not warranted.  The Board finds that the criteria for a separate 10 percent rating have been met from June 8, 2009, the date of the examination identifying the appellant's left lower extremity radiculitis.  From October 31, 2014, however, examination showed that the appellant's left lower extremity symptoms had resolved.  At that time, sensory examination in the lower extremities was normal, as were reflexes and strength.  The examiner indicated that the appellant did not have any radicular pain or any other subjective symptoms due to radiculopathy.  Similar findings were shown during the most recent VA examination in May 2017.  At that time, the examiner again indicated that the Veteran exhibited no other neurologic abnormalities or findings related to his service-connected low back disability.  The examiner further explained that examination showed that the appellant had a normal and sensory examination with no objective findings of radiculopathy.  Thus, the Board finds that effective October 31, 2014, the appellant's left lower extremity radiculitis did not meet the criteria for a separate compensable rating, i.e. mild incomplete paralysis.  Rather, his left lower extremity disability has been shown to be asymptomatic since that time.  

The Board finds that the evidence of record shows that there are no other associated objective neurologic abnormalities during any period of the claim for which service connection is not in effect.  (Service connection is in effect for erectile dysfunction).  The record shows that the appellant has repeatedly denied bowel or bladder function and the evidence does not reflect any other associated objective neurologic abnormalities.

The Board has also considered whether the appellant is entitled to a rating in excess of 10 percent prior to June 8, 2009, and in excess of 20 percent for the period from June 8, 2009, for his service-connected low back disability under the rating criteria for evaluating intervertebral disc syndrome.  38 C.F.R. § 4.71a, Diagnostic Code 5243.  

In addition to the General Rating Formula for Diseases and Injuries of the Spine, intervertebral disc syndrome may be evaluated under the Formula for Rating Intervertebral Disc Syndrome Based on Incapacitating Episodes, whichever method results in the higher evaluation.  38 C.F.R. § 4.71a, Diagnostic Code 5243.  The Formula for Rating Intervertebral Disc Syndrome Based on Incapacitating Episodes provides that when intervertebral disc syndrome is productive of incapacitating episodes having a total duration of at least one week but less than two weeks during the past twelve months, a 10 percent rating is assigned.  When incapacitating episodes have a total duration of at least 2 weeks but less than 4 weeks during the past 12 months, a maximum 20 percent rating is assigned.  When incapacitating episodes have a total duration of at least 4 weeks but less than 5 weeks during the past 12 months, a maximum 40 percent rating is assigned.  

Note (1) following 38 C.F.R. § 4.71a, Diagnostic Code 5243 (2017) provides that an incapacitating episode is a period of acute signs and symptoms due to intervertebral disc syndrome that requires bed rest prescribed by a physician and treatment by a physician.

In this case, the Board finds that these criteria have not been met for any period of the claim.  While the appellant has reported on multiple occasions that his low back pain has caused him to miss work, the record does not indicate that he was ever prescribed bed rest by a physician as treatment for the condition.  He has not contended otherwise.   

Finally, the appellant has stated that it is his belief that his back condition is worse than it is currently rated.  The Board finds that the appellant is competent to testify about symptoms he has experienced and that his testimony is credible.  Layno v. Brown, 6 Vet. App. 465, 469-70 (1994).  However, while in some cases a layperson is competent to offer an opinion addressing the severity of a disorder, the Board finds that, in this case, the determination of the severity of the appellant's back disability is a medical question not subject to lay expertise.  Jandreua v. Nicholson, 492 F.3d 1372 (Fed. Cir. 2007).  Determining the severity of the condition involves testing and interpretation of measurements that require medical training, expertise, and experience.  

Therefore, the Board finds that the medical opinions provided in the June 2009, July 2010, October 2014, and May 2017 VA examinations outweigh the appellant's lay opinion.  King v. Shinseki, 700 F.3d 1339, 1345 (Fed. Cir. 2012).  

The appellant has not raised any other issues with respect to the increased rating claim for a low back disability, nor have any other assertions been reasonably raised by the record.  See Doucette v. Shulkin, 28 Vet. App. 366, 369-70 (2017) (confirming that the Board is not required to address issues unless they are specifically raised by the claimant or reasonably raised by the evidence of record).  


ORDER

Entitlement to an initial rating in excess of 10 percent for a service connected low back disability prior to June 8, 2009, is denied.  

Entitlement to an initial 10 percent rating for a service connected low back disability from June 8, 2009, is granted.

Entitlement to a rating in excess of 20 percent for a service connected low back disability from June 8, 2009, is denied.  

Entitlement to a separate 10 percent rating for left lower extremity radiculitis for the period from June 8, 2009, to October 30, 2014, is granted.  




______________________________________________
K. Conner
Veterans Law Judge, Board of Veterans' Appeals




Department of Veterans Affairs


